McCay, J.
We do not think the question, which has been so elaborately argued, fairly arises in this case. Admitting that the estate of a cestui que trust is liable for necessaries furnished either to the estate or to the beneficiaries, we do not think the facts of this record make out the condition required.
These goods were furnished to the husband, and for his oton use. By the terms of the trust, he was to be without liability to account, and he was clearly carrying on this trust plantation in common with his own. Who furnished the mules, the provisions, the tools, the seed, and footed the general expenses of the enterprise? How many acres of the whole planted belonged to the trust-estate, and what portion of the proceeds ? All these questions must be solved before a jury could say .that, the trust-property should bear the burden of this particular debt. The enterprise of the husband in planting was in a common planting of both his own individual place, and of the land belonging to the trust. This account was contracted to pay the laborers who worked for the husband, in this enterprise, upon the common land.
It is true, the evidence shows that cotton, belonging to the negroes, sufficient to pay their advances, was left with Mr. Lamar, and the proceeds of the sale of it went to his credit. But Mr. Lamar was not the owner of this trust property, and it is one thing to pay money to him, and another to pay it to the use of these beneficiaries. Perhaps a Court of Equity, after a complete investigation of the affairs of this planting enterprise, and after ascertaining just what interest the trust-estate had in it, and a full account of how much it had expended and received, might decree that a proportionate share of this account should be paid out of the trust-property, but so far as this evidence shows, and so far as any *61Court of law can investigate the matter, we do not see how, in justice, the trust-estate shall be made liable to pay it, even under our very liberal rules for proceeding, at law, against trustees and trust property.
Judgment affirmed.